PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/867,098
Filing Date: 5 May 2020
Appellant(s): Consolidated Edison Company of New York, Inc.



__________________
David Kincaid, Reg. No. 68,336
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 15, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 25, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

The Rejections under 35 U.S.C. § 101

Step 2A, Prong One
	Appellant first asserts that the rejection of record fails to follow USPTO guidance.  Appeal Br. 13. More particularly, Appellant asserts that the rejection of record improperly “relies on the specification to broadly interpret the claims as allegedly reciting a mathematical concept.” Id. Examiner disagrees.
The rejection of record asserts that the steps for “generating a first supervisory scorecard … wherein the first supervisory scorecard comprises an overall score based at least in part on each respective score” and “generating a safety leadership performance curve” recite mathematical calculations (Final Act. 8.), and “[a] claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the ‘mathematical concepts’ grouping.” MPEP 2106.04(a)(2)(I)(C).  
With respect to the step for “generating a first supervisory scorecard … wherein the first supervisory scorecard comprises an overall score based at least in part on each respective score,” FIG. 2A of Appellant’s Specification illustrates an exemplary supervisory scorecard. FIG. 2A expressly discloses that each respective score is derived using a point system that is reliant on mathematical calculations. More specifically, each respective metric score is calculated using addition, subtraction, or percentages to assign points to the respective metric score. Further, the overall score is calculated as a sum of each respective metric score. As a result, the step of “generating a first supervisory scorecard,” when given its broadest reasonable interpretation in light of FIG. 2A of the Specification, recites mathematical calculations because the overall score and each respective score may be calculated using mathematical operations.
With respect to the step for “generating a safety leadership performance curve,” FIG. 5 of Appellant’s Specification illustrates an exemplary safety leadership performance curve. In describing FIG. 5, paragraph 53 of Appellant’s Specification expressly discloses that each safety leadership performance rate “may be calculated for each section based on characteristics of entities within that section, which may be determined according to the supervisory-level SLP scorecard 120 for each entity.”  Each calculated safety leadership performance rate is then plotted according to range classifiers. Spec. ¶¶ 52–53. As a result, the step of “generating a safety leadership performance curve,” when given its broadest reasonable interpretation in light of FIG. 5 and paragraphs 52–53 of the Specification, recites mathematical calculations and relationships because safety leadership performance rates are mathematically calculated and plotted on a mathematical graph against safety leadership performance rate ranges.   
Additionally, Examiner notes that the step of “integrating at least a portion of the first supervisory scorecard into a section scorecard” expressly “comprises calculating a respective safety leadership performance rate … wherein the respective safety leadership performance rate … is inversely proportional to risk-based hours worked”. Appellant’s Specification indicates that calculating a safety leadership performance rate for each section “is a weighted average” and “the SLPR of each entity in the section is weighted by the risk-based hours worked, such that the section SLPR (i.e., the SLPR of the section as a whole) is the sum of the weighted SLPRs, further divided by the total risk-based work hours for the section.” Spec. ¶ 49. As a result, the step of “integrating at least a portion of the first supervisory scorecard into a section scorecard,” when given its broadest reasonable interpretation in light of paragraph 49 of the Specification, similarly recites mathematical calculations.
Accordingly, Appellant’s remarks are not persuasive of error.

Appellant next asserts that the claims do not recite certain methods of organizing human activity. Appeal Br. 14. More particularly, Appellant asserts that the claims do not recite certain methods of organizing human activity because “[t]he present claims are not analogous to any of the[] examples of managing personal behavior or relationships or interactions between people. Id. at 15. Examiner disagrees.
As an initial matter, Examiner notes that Appellant has not presented any arguments in support of the assertion that the claimed elements are not analogous to any examples of managing personal behavior or relationships or interactions between people. Instead, Appellant merely alleges that the claimed elements do not specifically recite the exact same subject matter as presented in the examples of managing personal behavior or relationships or interactions between people enumerated in MPEP 2106.04(a)(2)(II)(C). 
Examiner maintains that the claimed elements recite certain methods of organizing human activity related to managing personal behavior or relationships or interactions between people. More specifically, the claimed elements are similar to the examples provided in MPEP 2106.04(a)(2)(II)(C) because the claimed elements describe a process for analyzing safety performance of an organization in response to safety-related inputs from a manager of a supervisory group. Examiner further submits that providing safety scorecards and a safety curve in response to manager safety inputs is similar to the concept of providing historical usage data to a user in response to user inputs, as described in BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, 1286, 127 USPQ2d 1688, 1691 because each claimed concept provides business information in response to user inputs.
Accordingly, Appellant’s remarks are not persuasive of error.

Step 2A, Prong Two
	Appellant asserts that the step to “automatically generate a plurality of action steps for remediating safety leadership performance,” as recited in claim 15, is a practical application of the abstract idea under Step 2A Prong Two. Appeal Br. 16. Examiner disagrees.
As an initial matter, Examiner notes that Appellant has not presented any arguments in support of the assertion that the claimed element integrates the abstract idea into a practical application under Step 2A Prong Two. Instead, Appellant merely alleges, without any rationale underpinning, that the claimed element renders claim 15 patent-eligible. Examiner maintains that “the step to ‘automatically generate’ further recites certain methods of organizing human activity related to managing personal behavior or relationships or interactions between people because the element describes managing suggested actions for improving safety leadership.” Final Act. 8. As a result, the element to “automatically generate” cannot integrate the abstract idea into a practical application under Step 2A Prong Two because the element recites an abstract idea.
Accordingly, Appellant’s remarks are not persuasive of error.

The Rejections under 35 U.S.C. § 103

Appellant asserts that the rejection of record is in error because the Ehrman reference does not disclose “wherein the respective safety leadership performance rate is based on a combination of factors in the plurality of supervisory scorecards and is inversely proportional to risk-based hours worked by the plurality of supervisory groups represented by the plurality of supervisory scorecards,” as recited in independent claim 1. Appeal Br. 17. Examiner disagrees.
Appellant’s assertion is not persuasive of error because “[o]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, the rejection does not reject the limitation over the Ehrman reference in isolation and instead rejects the element over a combination of AlSaud and Ehrman. Final Act. 14, 17.
First, the rejection asserts that paragraphs 1, 40, 47, and 54–55 of AlSaud disclose “wherein the respective safety leadership performance rate is based on a combination of factors in the plurality of supervisory scorecards and hours worked by the plurality of supervisory groups represented by the plurality of supervisory scorecards”. Final Act. 14. Paragraphs 1 and 54–55 of AlSaud disclose monitoring Safety KPI scores at each level of an organizational hierarchy, wherein each Safety KPI “is a type of ‘scorecard’”. Further, FIG. 3 and paragraph 40 illustrate that each KPI is derived from a combination of factors associated with various data categories. Finally, paragraph 47 discloses that Safety KPI scores are determined with respect to hours worked by the employees. In view of the citations, AlSaud discloses a Safety KPI based on a combination of factors and hours worked. 
Next, the rejection asserts that paragraph 58 of Ehrman discloses “wherein the safety leadership performance rate is based on a combination of factors and is inversely proportional to risk-based hours worked by the entity”. Final Act. 17. Paragraphs 57–58 of Ehrman disclose calculating a KPI safety rate according to impacts per activity hour, such that impacts are inversely proportional to the hours worked by the asset; and Examiner maintains that the teachings of Ehrman, when combined with the disclosure of AlSaud, disclose “wherein the respective safety leadership performance rate is based on a combination of factors in the plurality of supervisory scorecards and is inversely proportional to risk-based hours worked by the plurality of supervisory groups represented by the plurality of supervisory scorecards,” as recited in claim 1.
In view of the above, Appellant’s remarks are not persuasive of error because Appellant’s remarks do not accurately address the rejection of record. Instead, Appellant’s remarks mischaracterize the rejection and fail to address the asserted combination of AlSaud and Ehrman.
Accordingly, Appellant’s remarks are not persuasive of error.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        
Conferees:
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623                                                                                                                                                                                                        
/KEVIN H FLYNN/Quality Assurance Specialist, Art Unit 3600                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.